Citation Nr: 1729661	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	J. Nathaniel Guin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from May 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2017, a videoconference hearing was held before the undersigned Veterans Law Judge and a transcript of this hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as service connection for PTSD and depression.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.   

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran's DD 214 lists his military occupational specialty (MOS) as lineman.  The Veteran states that while performing this MOS and during his general service in Vietnam, he and his unit came under enemy fire on a regular basis.  In a November 2013 statement, the Veteran detailed how his camp was bombed often to the point of the ground shaking.  The enemy overran his camp and launched mortar and rocket attacks, which killed two soldiers in his unit.  On one occasion, the enemy was questioning a child outside the Veteran's camp and executed the boy with a pistol after their interrogation, which has haunted the Veteran since.    

The post-service records diagnose the Veteran as having PTSD.  In December 2012, a VA psychologist determined that the Veteran had PTSD as a result of service in Vietnam, yet the psychologist did not list the stressors.  In April 2014, the same VA psychologist completed a PTSD Disability Benefits Questionnaire (DBQ) for the Veteran.  The Veteran was diagnosed with PTSD as a result of his service in Vietnam and major depressive disorder.  The VA psychologist reviewed the Veteran's records and indicated that he was able to differentiate the symptoms of each diagnosis and opined that the Veteran's depression began after his stroke in 2008.  The Veteran witnessed events that involved actual or threatened death and his response involved intense fear, helplessness, and horror.  He experienced recurrent and distressing recollections of these events and had made efforts to avoid conversations about the trauma.  The Veteran's symptoms included: depressed mood, anxiety, chronic sleep impairment, hypervigilance, exaggerated startle response, disturbances of motivation and mood, persistent delusions or hallucinations, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

The Veteran was afforded a VA examination in August 2012.  The VA examiner diagnosed the Veteran with depression not otherwise specified (depression NOS) and found that the Veteran did not meet the diagnostic criteria for PTSD.  The VA examiner reviewed his claims file and found that the Veteran was diagnosed with depression in August 2009 after his stroke.  The Veteran was drafted after high school and completed two tours of duty in Vietnam.  He stated that after he returned from the war, he could not sleep or be exposed to loud noise.  He was stressed out and uncomfortable in crowds.  He was never diagnosed or treated for PTSD.  The Veteran denied current substance abuse, but stated that he was a heavy drinker after his service until 2008 when he had multiple strokes.  The VA examiner opined that the Veteran's depressive disorder is not related to his service as he was diagnosed with depression after his stroke and the symptoms have continued since.  The VA examiner opined that it is at least as likely as not that depressive symptoms are a result of the Veteran's stroke.  

In January 2014, the Veteran had his second VA examination.  He was diagnosed with depressive disorder unspecified with anxious distress and unspecified features, as well as alcohol use disorder.  The VA examiner reviewed the Veteran's claims file.  The VA examiner recorded that the Veteran drank alcohol to stay cool and consumed about a fifth of whiskey daily.  The Veteran retired in 2008 after working 36 years at the same company.  His VA doctor diagnosed the Veteran with PTSD, but the VA examiner stated that the Veteran's conditions do not currently meet the criteria for PTSD.  The examiner noted that the Veteran had recurrent distressing dreams which are related to traumatic events in Vietnam.  Hallucinations and delusions were denied currently, but the Veteran complained of past hallucinations of the Vietcong.  The Veteran's symptoms included: depressed mood, mild memory loss, impairment of short and long term memory, intermittent obscure speech, difficulty in understanding complex commands, intermittent inability to perform activities of daily living, and disorientation to time or place.  The VA examiner did not find a history of complaints of stress or trauma in the service, and the Veteran had not received treatment for PTSD until 2012.  The examiner found that the Veteran met the diagnostic criteria for depressive disorder unspecified, but she found that it was not caused by or related to service as it was diagnosed after the Veteran's stroke.  The VA examiner opined that it is at least as likely as not that the Veteran's depressive symptoms are a result of the Veteran's brain hemorrhage.    

In support of his claim, family members submitted statements in which they indicated that the Veteran's demeanor and behavior changed for the worse after he had served in Vietnam.  They described various psychiatric symptoms which appeared compatible with his PTSD diagnosis.  In a May 2014 letter, the Veteran's first wife, who was with him for almost twenty years, noted that his moods shifted drastically, so she and their children walked on eggshells to avoid upsetting him.  The Veteran was paranoid and thought people were going to get him.  He avoided crowds.  She though he was a mean person, but realized later that his time in Vietnam changed him.  The Veteran's daughter also submitted a statement in May 2014.  She stated that the Veteran would yell at her for making too much noise and that he thought Vietnamese soldiers were going to get him.  He disliked Asians and often argued with her mother.  She stated that her time in the house with him was often miserable.  Recently, the Veteran had been talking about what he saw in Vietnam, which brought tears.  

In May 2014, the Veteran's pastor wrote a letter detailing how he counseled the Veteran.  The Veteran experienced bad dreams and had angry outbursts.  The Veteran detailed painful memories of his time in Vietnam, which moved the Veteran to tears.

The Veteran's current wife noted in a May 2014 letter that the January 2014 VA examiner documented information that was untrue.  The Veteran's wife was present during the January 2014 VA examination and noted that her husband did not state that he drank a fifth of whiskey daily during the examination.  He has not consumed alcohol since his stroke in 2008, yet he admitted that prior to his stroke, the Veteran was a heavy drinker.  The Veteran shared stressors that he experienced in Vietnam.  His base was bombed and endured mortar attacks often.  He handled dead bodies after attacks.  

The Veteran has regularly reported during his VA psychiatric appointments from December 2012 to November 2015 that he consumed alcohol prior to his stroke, but has not consumed alcohol since.  Further, the August 2012 VA examiner noted the same upon examination of the Veteran.  Therefore, the Board finds that the Veteran's statements competent and credible in regard to abstinence from alcohol since his stroke.

The current record does not establish combat service.  As noted, the Veteran contends that his unit regularly came under enemy attacks and feared for his life.  He removed dead bodies after these attacks and witnessed an execution.  Therefore, the Veteran has presented a stressor relating to his fear of hostile military or terrorist activity.  A VA psychologist confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran had related symptoms thereto.  This medical professional is competent to make that complex assessment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no clear and convincing evidence to the contrary that this stressor did not occur or that the Veteran has PTSD from some other etiology.  Rather, the presented stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Accordingly, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In addition, the lay evidence has credibly indicated that his family members have observed his change in behavior since the exposure to the claimed stressor, all consistent with the VA psychologist's assessment.  

Accordingly, since there is an accepted in-service stressor, a current diagnosis of PTSD, and a VA psychologist's opinion that the stressor resulted in PTSD, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


